        Case 20-60860        Doc 26     Filed 06/19/20 Entered 06/22/20 12:54:40              Desc Main
                                          Document     Page 1 of 1



‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐‐
From: Brenda Erickson <itrustnbelieve@gmail.com>
To: winters@oag.state.va.us
Cc:
Bcc:
Date: Fri, 19 Jun 2020 16:28:43 ‐0700
Subject: Spider‐Man Warren
Hello VA Attorney General,
My name is Brenda Erickson, I am contacting you because I am listed as a "Creditor" in a bankruptcy filed on May 29,
2020 by Charles Dan Warren owner of Service Dogs by Warren Retrievers.
I Object to having my debt discharged based on willful or malicious acts of Charles Dan Warren, SDWR. The list of
"Creditors" has my physical address, 601 Fairview Avenue, Pinehurst, ID 83850 & not my P. O. Box, 263, Pinehurst, ID
83850.
Dan has Broken his own contract with me by filing bankruptcy. And in doing so I have lost
* 2 years of continued/additional Training,
* a lifetime health warranty on my Service Dog &
* the canine device for my Diabetic Alert Service Dog to call 911.
I raised $25,000 to get my Diabetic Alert Service Dog & because SDWR has backed out of our contract agreement, He
owes me $25,000 + more because now I have to find a Trainer at my expense, pay for any & all Health issues that arise
and find out where to get the canine device & pay for it out of my pocket.
Thank you VA Attorney General for reading this and not discharging what I am owed by Charles Dan Warren, Service
Dogs by Warren Retrievers. Case #: 2060860.
Brenda Erickson
Email: itrustnbelieve@gmail.com
